                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


RAY SCOTT HEID, et al.,

               Plaintiffs,
                                                       Civil Action 2:17-cv-650
vs.                                                    Judge Algenon L. Marbley
                                                       Magistrate Judge Chelsey M. Vascura

MARK HOOKS, et al.,

               Defendants.


                             REPORT AND RECOMMENDATION

       Plaintiffs, Ray Scott Heid and James E. Damron (“Plaintiffs”), state prison inmates who

are proceeding without the assistance of counsel, bring this action under 42 U.S.C. § 1983

against Defendants, Mark Hooks, and Jeffrey Howard (“Defendants”), employees of Ross

Correctional Institution (“RCI”), in their individual and official capacities. (ECF No. 1.) This

matter is before the undersigned for consideration of Defendants’ Motion to Dismiss (ECF No.

19) and Plaintiff’s Memorandum in Opposition to Defendants’ Motion to Dismiss (ECF No. 25).

For the reasons that follow, the undersigned RECOMMENDS that Defendants’ Motion to

Dismiss be GRANTED IN PART and DENIED IN PART.

                                     I.   BACKGROUND

       This Court previously performed an initial screen of the Complaint and dismissed

Plaintiffs’ equal protection claim under the Fourteenth Amendment and class-action claim under

the Eighth Amendment. (ECF Nos. 10, 12.) Only Plaintiffs’ individual claims of deliberate

indifference to a serious risk of harm under the Eighth Amendment remain. (Id.)

       For these individual claims, Plaintiffs assert that Defendants were deliberately indifferent
to a substantial risk of physical harm related to their use of the prison phones. According to

Plaintiffs, a group of “black supremacist” inmates control five of the six phones in the cell block

and limit white inmates’ use to the remaining phone. Plaintiffs allege that this phone control

results in violence and threats of violence and further allege that despite having notice of the

violence relating to telephone access, Defendants have not taken meaningful steps to rectify the

situation. (ECF No. 1-1.)

       In their Motion to Dismiss, Defendants first assert that the Eleventh Amendment bars

Plaintiffs from suing Defendants in their official capacities. Defendants next argue that

Plaintiffs’ individual capacity claims should be dismissed because Defendants are entitled to

qualified immunity. Defendants further maintain that they have not acted with deliberate

indifference to the risk of harm, but that they have instead offered solutions to Plaintiffs, as

evidenced by the exhibits Plaintiff attaches to his Complaint. (ECF No. 1-1, PAGEID #28-41,

61-64, 69, 77-78). Finally, Defendants contend that Plaintiffs are not entitled to a preliminary

injunction.

       Plaintiffs oppose Defendants’ Motion to Dismiss, contending that they are permitted to

sue Defendants in their official capacity because they are seeking injunctive relief. Plaintiffs

also contest Defendants’ assertions that they are entitled to qualified immunity and that they

offered reasonable solutions to the risk of harm resulting from tensions over phone use.

                       II.   STANDARD FOR MOTION TO DISMISS

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

complaint must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual demands

on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B., 727 F.3d
                                               2
502, 503 (6th Cir. 2013).

       Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S., at 678 (quoting

Twombly, 550 U.S. at 557). Instead, to survive a motion to dismiss for failure to state a claim

under Rule 12(b)(6), “a complaint must contain sufficient factual matter . . . to ‘state a claim to

relief that is plausible on its face.’” Iqbal, 556 U.S., at 678 (quoting Twombly, 550 U.S. at 570).

Facial plausibility is established “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S., at 678 (quoting Twombly, 550 U.S. at 570). “The plausibility of an inference depends on a

host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted). Further, the Court

holds pro se complaints “‘to less stringent standards than formal pleadings drafted by lawyers.’”

Garrett v. Belmont Cnty. Sheriff’s Dep’t., 374 F. App’x 612, 614 (6th Cir. 2010) (quoting Haines

v. Kerner, 404 U.S. 519, 520 (1972)). This lenient treatment, however, has limits; “‘courts

should not have to guess at the nature of the claim asserted.’” Frengler v. Gen. Motors, 482 F.

App’x 975, 976–77 (6th Cir. 2012) (quoting Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989)).

                                       III.   DISCUSSION

       The undersigned first considers Defendants’ contention that the Eleventh Amendment

bars Plaintiffs from suing Defendants in their official capacities before turning to Defendants’

arguments in favor of dismissal of Plaintiffs’ claims against them in their individual capacities.
                                                  3
A.      Official Capacity Claims

        The undersigned concludes that, to the extent Plaintiffs seek monetary damages against

Defendants in their official capacities, their claims are barred by the Eleventh Amendment. The

Eleventh Amendment of the United States Constitution operates as a bar to federal-court

jurisdiction when a private citizen sues a state or its instrumentalities unless the state has given

express consent. Pennhurst St. Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1983); Lawson v.

Shelby Cnty., 211 F.3d 331, 334 (6th Cir. 2000). “It is well established that § 1983 does not

abrogate the Eleventh Amendment.” Harrison v. Michigan, No. 10-2185, 2013 WL 3455488, at

*3 (6th Cir. July 10, 2013) (citing Quern v. Jordan, 440 U.S. 332, 341 (1979)). Moreover, “an

official-capacity suit is, in all respects other than name, to be treated as a suit against the entity.

It is not a suit against the official personally, for the real party in interest is the entity.” Kentucky

v. Graham, 473 U.S. 159, 166 (1985) (citing Brandon v. Holt, 469 U.S. 464, 471-72 (1985)).

Thus, it is immaterial that Plaintiffs named individual employees of RCI rather than the state of

Ohio; Ohio is the real party in interest in the official capacity claim. Because Ohio has not

waived its sovereign immunity in federal court, it is entitled to Eleventh Amendment immunity

from suit for monetary damages. Mixon v. State of Ohio, 193 F.3d 389, 397 (6th Cir. 1999).

        Plaintiffs’ claim for injunctive relief against Defendants in their official capacities,

however, may proceed. “The exception set forth in Ex Parte Young allows plaintiffs to bring

claims for prospective relief against state officials sued in their official capacity to prevent future

federal constitutional or statutory violations.” Boler v. Earley, 865 F.3d 391, 412 (6th Cir.

2017). The Ex Parte Young doctrine “rests on the premise . . . that when a federal court

commands a state official to do nothing more than refrain from violating federal law, he is not

the State for sovereign-immunity purposes.” Va. Off. for Prot. & Advoc. v. Stewart, 563 U.S.
                                              4
247, 255 (2011). “In determining whether the doctrine of Ex Parte Young avoids an Eleventh

Amendment Bar to suit, a court need only conduct a “straightforward inquiry into whether [the]

complaint alleges an ongoing violation of federal law and seeks relief properly characterized as

prospective.” Verizon Md., Inc. v. Public Serv. Com’n of Md., 535 U.S. 635, 645 (2002)

(quoting Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 296 (1997)). Here, Plaintiffs seek

injunctive relief to govern Defendants’ future conduct. Specifically, Plaintiffs ask for an

injunction against “any other and/or further Constitutional violations as set forth [in the

Complaint]” and additionally ask for one of the following forms of relief: (1) that Defendants

place a phone in every cell; (2) that Defendants designate “racially balanced phones;” (3) that

Defendants limit inmates to one completed call per day; or (4) any other action that will cure the

harm and permit equal accessibility to institutional phones. (ECF No. 1–1.) Because Plaintiffs

seek relief that is properly characterized as prospective, their claim for injunctive relief against

Defendants in their official capacities may proceed.

       Accordingly, it is RECOMMENDED that Plaintiffs’ claims for monetary damages

against Defendants in their official capacities be DISMISSED, but that Defendants’ Motion be

denied with respect to Plaintiffs’ claims for injunctive relief against Defendants in their official

capacities.

B.     Individual Capacity Claims

       The undersigned finds Defendants’ Motion to Dismiss Plaintiffs’ individual capacity

claims to be without merit. As an initial matter, Defendants are not entitled to qualified

immunity at this juncture because Plaintiffs have sufficiently alleged that Defendants violated

their clearly established Eighth Amendment rights. “Qualified immunity shields government

officials from civil damages liability unless the official violated a statutory or constitutional right
                                                  5
that was clearly established at the time of the challenged conduct.” Reichle v. Howards, 566

U.S. 658, 664 (2012) (citing Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)). Under this doctrine,

“‘government officials performing discretionary functions generally are shielded from liability

for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Moldowan v. City of

Warren, 578 F.3d 351, 374 (6th Cir. 2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)). “[Q]ualified immunity applies irrespective of whether the official’s error was a mistake

of law or a mistake of fact, or a mistake based on mixed questions of law and fact.” Hall v.

Sweet, 666 F. App’x 469, 477-78 (6th Cir. 2016) (citing Pearson v. Callahan 555 U.S. 223, 231

(2009)). In determining whether an official is entitled to qualified immunity, “we ask two

questions: ‘First, viewing the facts in the light most favorable to the plaintiff, has the plaintiff

shown that a constitutional violation has occurred? Second, was the right clearly established at

the time of the violation?’” Mitchell v. Schlabach, 864 F.3d 416, 420 (6th Cir. 2017) (quoting

Miller v. Sanilac County, 606 F.3d 240, 247 (6th Cir. 2010)). For the reasons set forth in the

undersigned’s Report and Recommendation (ECF No. 10) and the Court’s Opinion & Order

adopting the Report and Recommendation (ECF No. 12), Plaintiffs have adequately pled that

Defendants violated their clearly established Eighth Amendment right to protection from

violence at the hands of other inmates.

        Moreover, Defendants’ arguments for dismissal of Plaintiffs’ individual capacity claims

improperly require this to Court accept as true their responses in the grievances that Plaintiffs

attached to their Complaint. Pursuant to Federal Rule of Civil Procedure 10(c), “a statement in a

pleading may be adopted by reference elsewhere in the same pleading or motion.” Fed. R. Civ.

P. 10(c) (emphasis added). Further, a “copy of a written instrument that is an exhibit to a
                                               6
pleading is a part of the pleading for all purposes.” Id. Nevertheless, “it is generally not

permissible to accept as true the defendants’ responses to a pro se prisoner’s grievances that are

attached to his complaint, where the prisoner disputes the validity of the defendants’ statements.”

Turner v. Welkal, No. 3:12-cv-0915, 2014 WL 347815, at *18 (M.D. Tenn. Jan. 31, 2014); Jones

v. City of Cincinnati, 521 F.3d 555, 561 (6th Cir. 2008) (“Rule 10(c) does not require a plaintiff

to adopt every word within the exhibits as true for purposes of pleading simply because the

documents were attached to the complaint to support an alleged fact.”). Here, Plaintiffs attached

the at-issue grievances to their Complaint to demonstrate that Defendants had been made aware

of the telephone access tensions and the resulting risk of violence. Nothing in their Complaint

reflects that Plaintiffs intended to accept as true or adopt Defendants’ responses to those

grievances. Cf. Jones, 521 F.3d at 561 (holding that attachment of a transcript of defendant’s

unilateral statements to complaint did not mean that the plaintiff adopted those statements but

instead shows that the defendant made such statements); Franklin v. Dudley, No. CIV S-07-

2259, 2009 WL 3073930, at *3 (E.D. Cal. Sept. 22, 2009) (statements defendant made in

grievance were not adopted into complaint where plaintiff attached grievance to complaint to

prove exhaustion of administrative remedies, and nothing in the complaint suggested that the

plaintiff was adopting as true the defendant’s statements). It is therefore RECOMMENDED

that the Court decline rely upon Defendants’ statements in the grievances Plaintiffs attached to

their Complaint to disturb its earlier holding that Plaintiff had sufficiently alleged an Eighth

Amendment claim.

                                      IV.     DISPOSITION

       For the foregoing reasons, it is RECOMMENDED that Defendants’ Motion to Dismiss

(ECF No. 19) be GRANTED IN PART and DENIED IN PART as set forth above.
                                      7
                           V.      PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  8
